DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the warp and weft as it relates to the piezoelectric material or the direction if its winding must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 16, 17, 19, and 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tajitsu et al. (US 2018/0108826) in view of Yoshida et al. (US 2012/0025674).
With respect to claim 1, Tajitsu et al. discloses a piezoelectric substrate (Fig 6) comprising: an elongate conductor (item 200B); and an elongate first piezoelectric material (item 200A) helically wound in one direction around the conductor (Fig 6).
Tajitsu et al. does not disclose that the first piezoelectric material comprises an optically active helical chiral polymer (A); a lengthwise direction of the first piezoelectric material and a principal orientation direction of the helical chiral polymer (A) included in the first piezoelectric material are substantially parallel to each other; and the first piezoelectric material has an orientation degree F in a range of from 0.5 to less than 1.0, determined from X-ray diffraction measurement by the following Formula (a): orientation degree F = (180° - α)/180° (a) (wherein, in Formula (a), α represents a half width of a peak derived from orientation).
Yoshida et a. teaches a piezoelectric device in which the first piezoelectric material comprises an optically active helical chiral polymer (A); a lengthwise direction of the first piezoelectric material and a principal orientation direction of the helical chiral 
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric material of Yoshida et al. with the piezoelectric device of Tajitsu et al. of providing a piezoelectric material with a high degree of crystallinity and orientation (Paragraph 89 of Yoshida et al.).
With respect to claim 2, the combination of Tajitsu et al. and Yoshida et al. discloses the piezoelectric substrate according to claim 1. Tajitsu et al. discloses that the conductor is an inner conductor (Fig 6, item 200B), and the first piezoelectric material is helically wound in the one direction along an outer peripheral surface of the inner conductor (Fig 6).
With respect to claim 8, the combination of Tajitsu et al. and Yoshida et al. discloses the piezoelectric substrate according to claim 2. Tajitsu et al. discloses that the first piezoelectric material is wound while maintaining an angle of from 15° to 75° with respect to an axial direction of the inner conductor (Paragraph 67).
With respect to claim 9, the combination of Tajitsu et al. and Yoshida et al. discloses the piezoelectric substrate according to claim 2. Tajitsu et al. discloses that the first piezoelectric material has a fiber-like configuration comprising one or more bundles, and a major axis diameter of a cross section of the first piezoelectric material is from 0.0001 mm to 10 mm (Paragraph 606).
With respect to claim 16, the combination of Tajitsu et al. and Yoshida et al. discloses the piezoelectric substrate according to claim 1. Tajitsu et al. discloses that the conductor and the first piezoelectric material are twisted together (Fig 6).
With respect to claim 17, the combination of Tajitsu et al. and Yoshida et al. discloses the piezoelectric substrate according to claim 16. Tajitsu et al. discloses that the first piezoelectric material has a fiber-like configuration comprising one or more bundles, and a major axis diameter of a cross section of the first piezoelectric material is from 0.0001 mm to 2 mm (Paragraph 606).
With respect to claim 19, the combination of Tajitsu et al. and Yoshida et al. discloses the piezoelectric substrate according to claim 1. Tajitsu et al. discloses an adhesive layer between the conductor and the first piezoelectric material (Paragraph 184).
With respect to claim 21, the combination of Tajitsu et al. and Yoshida et al. discloses the piezoelectric substrate according to claim 1. Tajitsu et al. discloses a first outer conductor (item 2008) at an outer periphery (Fig 7).
With respect to claim 22, the combination of Tajitsu et al. and Yoshida et al. discloses the piezoelectric substrate according to claim 21. Tajitsu et al. discloses a second insulator (item 2007) at an outer periphery of the first outer conductor (Fig 7).
With respect to claim 23, the combination of Tajitsu et al. and Yoshida et al. discloses the piezoelectric substrate according to claim 1. Tajitsu et al. discloses a piezoelectric textile, comprising a textile structure comprising warp and weft, wherein at least one of the warp or the weft comprises the piezoelectric substrate (Paragraph 267).
With respect to claim 24, the combination of Tajitsu et al. and Yoshida et al. discloses the piezoelectric substrate according to claim 1. Tajitsu et al. discloses a piezoelectric textile, comprising a textile structure comprising warp and weft, wherein: both the warp and the weft comprise the piezoelectric substrate, a direction of winding of the first piezoelectric material included in the warp and a direction of winding of the first piezoelectric material included in the weft differ from each other (Figs 6 and 7 and paragraph 276, wherein the piezoelectric material includes multiple directions of winding). The piezoelectric material of Tajitsu et al. is the same throughout the device, therefore a chirality of the helical chiral polymer (A) included in the warp and a chirality of the helical chiral polymer (A) included in the weft are identical to each other.
With respect to claim 25, the combination of Tajitsu et al. and Yoshida et al. discloses the piezoelectric substrate according to claim 1. Tajitsu et al. discloses a piezoelectric textile, comprising a textile structure comprising warp and weft, wherein both the warp and the weft comprise the piezoelectric substrate, a direction of winding of the first piezoelectric material included in the warp and a direction of winding of the first piezoelectric material included in the weft are identical to each other (Figs 6 and 7 and paragraph 276, wherein the piezoelectric material includes multiple windings in the same direction). The piezoelectric material of Tajitsu et al. is the same throughout the device, therefore a chirality of the helical chiral polymer (A) included in the warp and a chirality of the helical chiral polymer (A) included in the weft differ from each other
With respect to claim 26, the combination of Tajitsu et al. and Yoshida et al. discloses the piezoelectric substrate according to claim 1. Tajitsu et al. discloses a 
With respect to claim 27, the combination of Tajitsu et al. and Yoshida et al. discloses the piezoelectric textile according to claim 23. Tajitsu et al. discloses a piezoelectric device, comprising: the piezoelectric textile (Fig 7), and a second outer conductor (item 2008) arranged at a position opposed to a principal plane of the textile structure or the fabric structure (Fig 7).
With respect to claim 28, the combination of Tajitsu et al. and Yoshida et al. discloses the piezoelectric device according to claim 27. Tajitsu et al. discloses a third insulator (item 2007) between the second outer conductor and the textile structure or the fabric structure (Fig 7).
With respect to claim 29, the combination of Tajitsu et al. and Yoshida et al. discloses the piezoelectric substrate according to claim 1. Tajitsu et al. discloses a force sensor, comprising the piezoelectric substrate (Paragraph 198).
With respect to claim 30, the combination of Tajitsu et al. and Yoshida et al. discloses the piezoelectric substrate according to claim 1. Tajitsu et al. discloses a actuator, comprising the piezoelectric substrate (Paragraph 505).
With respect to claim 31, the combination of Tajitsu et al. and Yoshida et al. discloses the piezoelectric substrate according to claim 1. Tajitsu et al. discloses a biological information acquisition device, comprising the piezoelectric substrate (Paragraphs 421, 639-640, 644-645).
With respect to claim 32, the combination of Tajitsu et al. and Yoshida et al. discloses the piezoelectric fabric according to claim 26. Tajitsu et al. discloses a 
With respect to claim 33, the combination of Tajitsu et al. and Yoshida et al. discloses the piezoelectric textile according to claim 23. Tajitsu et al. discloses a biological information acquisition device, comprising the piezoelectric textile (Paragraphs 421, 639-640, 644-645).
With respect to claim 34, the combination of Tajitsu et al. and Yoshida et al. discloses the piezoelectric fabric according to claim 26. Tajitsu et al. discloses a biological information acquisition device, comprising the piezoelectric textile (Paragraphs 421, 639-640, 644-645).
Allowable Subject Matter
Claims 3-7, 10-15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art does not disclose or suggest the subject matter of claims 3, 4, 5, 6, 7, , 10, 11, 18, or 20 in combination with their respective parent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837